                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ANTWAN D. MATTHEWS                                                                PLAINTIFF

v.                                 4:20-cv-00214-JM-JJV

SUSAN POTTS, Administrator,
Drew County Jail; and
MARK GOBER, Sheriff, Drew County                                              DEFENDANTS


                                        JUDGMENT

       Consistent with the Order entered separately today, the Complaint is DISMISSED

WITHOUT PREJUDICE, and this case is CLOSED. It is certified that an in forma pauperis

appeal from this Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       Dated this 24th day of March, 2020.




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
